Title: James Leitch to Thomas Jefferson, 12 November 1817
From: Leitch, James
To: Jefferson, Thomas


                    
                        D. Sir
                        Charlottesville
Novr 12th 1817
                    
                    Mr Dinsmore has this Day Communicated to me that Chas Stewart is anxious & willing to go & Acquire a knowledge of the Hosiery Business—knowing your Anxiety for an Establishment of that kind here I have talked over the Subject with Capt Garrett as to Sending him. he Joins me in approving of the appointment. Should you Concur in Opinion you will please Send the necessary Introduction to Mr Lee—On the Ways & Means to carry this Object into effect at your Leisure you Can Suggest, as a fund will necessarily have to be Created to carry it  on—in the mean time I will make any advances untill a Company is formed—but would propose  to Divide the Sum necessary to Carry it into effect to be divided into Shares of $50—in haste yours respectfuly
                    Jas Leitch
                